Citation Nr: 0125000	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  91-41 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently assigned a 60 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from April 1980 to November 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
Atlanta, Georgia, Regional Office (RO), which confirmed a 20 
percent evaluation for diabetes mellitus.  

In December 1991 and July 1994, the Board remanded the case 
to the RO for additional evidentiary development.  The VA 
amended its regulations for rating the endocrine system 
(including Diagnostic Code 7913 for diabetes mellitus), 
effective June 6, 1996.  By a January 1997 rating decision, 
the RO increased the evaluation for diabetes mellitus from 20 
percent to 60 percent, effective July 25, 1990.  In September 
1997, the Board again remanded the case to the RO for 
additional evidentiary development.  

Although in a recent written statement, appellant's 
representative appears to raise an additional issue, since 
that issue has not been adjudicated by the RO, it is referred 
to the RO for appropriate action as may be indicated.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).  


REMAND

In a December 1991 remand, the Board directed the RO, in 
part, to arrange an endocrinologic examination to evaluate 
appellant's diabetes mellitus.  In a July 1994 remand, the 
Board pointed out that a March 1992 examination conducted 
pursuant to the December 1991 remand appeared inadequate, 
particularly with respect to describing any diabetic 
complications.  Consequently, in that July 1994 remand, the 
Board directed the RO to arrange another examination.  
Subsequently, since VA computer print-out records indicated 
that appellant failed to report for VA examinations scheduled 
for August 1996 and documentation was lacking as to whether 
he had actually been notified to attend said examinations, in 
September 1997, the Board again remanded the case to the RO 
for additional evidentiary development, including to arrange 
another examination.  

In October 1998, a VA fee-basis endocrinology examination was 
conducted.  However, that October 1998 examination report did 
not adequately address the directives set forth in the 
Board's previous remands, particularly with respect to 
describing any diabetic complications.  For example, although 
on that examination, fundoscopic evaluation revealed 
background retinopathy and diabetic retinopathy was 
diagnosed, visual acuity was not measured.  Although mild 
stocking neuropathy was clinically noted on that examination 
and diabetic neuropathy was diagnosed, the specific bodily 
areas affected were not clinically described.  Although 
diabetic nephropathy was diagnosed, clinical findings with 
respect to the genitourinary system were not specifically 
recorded.  The examiner did not describe in detail the 
incidence and frequency of any episodes of ketoacidosis or 
hypoglycemic reactions (i.e., daily, weekly, monthly), and 
the measures taken for their prevention; the type and 
frequency of treatment required for his diabetes (i.e., 
outpatient treatment and/or hospitalization, and the 
frequency thereof); whether insulin injections are required, 
and if so, their frequency and dosages; whether appellant is 
on a diet and, if so, the caloric content; and whether there 
is progressive loss of weight and strength, and if so, the 
extent and severity thereof.  

The Board recognizes that the case has remained in remand 
status for years, in part because VA examinations conducted 
pursuant to Board remands have failed to adequately describe 
the nature and severity of appellant's diabetes and diabetic 
complications.  Unfortunately, that October 1998 VA 
examination report conducted pursuant to the most recent 
Board remand again indicates that the examiner did not 
describe in sufficient detail the nature and severity of 
appellant's diabetes and diabetic complications (including, 
but not limited to, diabetic retinopathy, nephropathy, and 
neuropathy that were diagnosed on that examination).  

Additionally, the prior Board remand directed that in the 
event there are significant diabetic complications, all 
indicated additional examinations such as neurologic, 
ophthalmologic, genitourinary, etc., should be arranged in 
order to evaluate the nature and severity of any diabetic 
complications.  The prior Board remand directed that in the 
event diabetic complications are definitely established, the 
RO should consider whether separate ratings under the 
applicable diagnostic codes are warranted.  However, the RO 
indicated in its December 1999 Supplemental Statement of the 
Case that the diabetic complications "manifested by 
retinopathy, neuropathy and nephropathy appear to be mild and 
would not be compensable if separately evaluated."  However, 
it is unclear from the evidentiary record whether the RO 
and/or the examiner on said October 1998 VA examination 
considered whether additional examinations with appropriate 
tests/studies should be arranged in order to evaluate the 
nature and severity of any diabetic complications.  Thus, the 
appellate issue is reremanded to the RO for additional 
medical and procedural development, as previously ordered by 
the Board in its prior remands.  See also Stegall v. West, 11 
Vet. App. 268 (1998).

Also, it should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)) and recently promulgated regulations to 
implement this statute (See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), new duty to assist and 
notification provisions are in effect that are applicable in 
this case.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant records of diabetic 
treatment not presently associated with 
the claims folder in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

2.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to diabetic treatment; and associate them 
with the claims folder.  Any necessary 
assistance of the appellant should be 
solicited to the extent indicated.

3.  The RO should request appellant to 
provide any additional, relevant 
employment medical records that he may 
have in his possession, as well as the 
complete name and address of any present 
or former employer(s), where pertinent 
records might be obtained.  If appellant 
indicates that there are some relevant 
employment medical records that any 
employer(s) has/have, they should be 
sought; otherwise, no additional action 
need be taken in this regard.  If records 
are reported available, these should be 
obtained and associated with the claims 
folder.  To the extent that it is 
indicated that records may exist, 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
reports to the VA.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2001).

5.  The RO should arrange appropriate VA 
examination(s) to determine the nature 
and severity of appellant's diabetes and 
any diabetic complications that may be 
manifested.  The entire claims folder, to 
include a copy of the applicable section 
(Diagnostic Code 7913) of the old and 
newly amended endocrine system regulation 
for rating diabetes mellitus, should be 
reviewed by the examiner(s) prior to 
examination(s).  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner(s) should record 
appellant's body weight, describe any 
change in weight during the past year, 
and state whether the appellant is obese, 
underweight, or at ideal body weight.  
The examiner(s) should describe his 
general state of health; his ability to 
engage in usual activities and the 
regularity of activities; patterns of 
eating, work, exercise, and sleep; and 
whether he is fatigued.  

The examiner(s) should record the types 
of insulin taken, the number of units 
needed daily, and the time of day 
injected; and if other hypoglycemic 
agents are used, the types and amounts 
should be specified.  The examiner(s) 
should record the caloric content of 
appellant's regular diet; and if the 
appellant does not know the number of 
calories consumed, it should be so 
stated.  Inquiry into specific complaints 
he has considering control of his blood 
sugar should be made.  

The examiner(s) should describe in detail 
the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, monthly), 
and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

The examiner(s) should describe in detail 
the effect, if any, the diabetes mellitus 
has on appellant's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); whether insulin injections 
are required, and if so, their frequency 
and dosages; whether oral hypoglycemic 
agents are required, and if so, their 
dosages; the degree of control achieved 
in response to medication (i.e., is the 
diabetes well-controlled, poorly-
controlled, uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.  

The examiner(s) should record specific 
complaints concerning diabetic 
complications involving the skin, eyes, 
nervous system, heart, peripheral blood 
vessels, or genitourinary system, and he 
should be examined for diabetic 
complications.  The examiner(s) should 
describe in detail the nature and 
severity of any complications, such as 
diabetic retinopathy, nephropathy, 
vascular deficiencies/arteriosclerosis, 
neuropathy, pruritus ani, etc.  In the 
event there are no diabetic 
complications, the examiner(s) should so 
state.  However, if there are significant 
diabetic complications, the appellant 
should be scheduled for all indicated 
additional examinations, such as 
neurologic, ophthalmologic, 
cardiovascular, peripheral vascular, 
dermatologic, genitourinary, etc., in 
order to evaluate the nature and severity 
of any diabetic complications.  Again, 
these additional tests are to be 
scheduled only if the appellant will 
report and the examiners conclude that 
these residuals are of sufficient 
severity to require such additional 
examination.

6.  The RO should review any additional 
evidence and adjudicate the issue of 
entitlement to an evaluation in excess of 
60 percent for diabetes mellitus, under 
appropriate laws and regulations, 
including the appropriate old and new 
regulatory criteria and the Veterans 
Claims Assistance Act of 2000.  

In the event diabetic complications are 
definitely established and/or are 
compensable, the RO should consider 
whether separate ratings under the 
applicable diagnostic codes are 
warranted.  See 38 C.F.R. § 4.119, 
Code 7913 (Note) under the old and new 
versions as applicable.  

7.  In the event appellant fails to 
report for any scheduled examination, 
this should be recorded in the claims 
folder with documentation that he was 
provided proper notice of the 
examination.

8.  The RO must ensure that the above 
remand directives have been substantially 
complied with to avoid further delay.  

To the extent the benefit sought is not granted, appellant 
and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




